MacLean, J.
In answer to the petition of the plaintiff, the owner of certain premises, that defendant be dispossessed of a portion thereof, wherein he continued after the expiration, as alleged, of his monthly tenancy, the defendant set up a general denial, excepting as to continuance in possession, and on the trial introduced in evidence a card upon which was written:
*240“ New York, April 15, 1901.
“ I hereby lease the stoop floor at 174 Orchard St. south side to Hr. Hiller from 1901 to Hay 1st, 1905 for the sum of $17. per month.
“ A. Greenspan.”
Upon that Hiller claimed to be in possession as a lessee from the plaintiff's vendor, Greenspan, who testified that he had given this paper, and that he had told the plaintiff, his vendee, that Hiller was in under a lease. That he had been so told, or had any such information, the petitioning landlord denied. The learned justice evidently disregarded the story of personal notice and found the petitioner a purchaser in good faith and for a valuable consideration. If this memorandum, signed by the landlord only, be called a lease on the doctrine that one who has delivered a contract subscribed by himself, is estopped from denying that it was well executed, it still is insufficient to support the defendant, for, being for a period exceeding three years, it would be a “ conveyance,” and require record, which might not be of this unacknowledged paper. Real Prop. Law, §§ 240, 241. The final order should be affirmed.
Freedman, P. J., and Scott, J., concur.
Final order affirmed, with costs and disbursements.